An unpub|ishelkl order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

SuPREME CounT

OF

NEVADA

CLEFIK’S OFIDER

_ roy-1947

h

IN THE SUPREME COURT OF THE STATE OF NEVADA

ERNEST KLEINSCHMIDT,
DERIVATIVELY ON BEHALF»OF LAS
VEGAS SANDS CORP.

Appellant,

Vs.

MICHAEL A. LEVEN; IRWIN A.
SIEGEL; JEFFREY H. SCHWARTZ;
JASON N. ADER; CHARLES D.
FORMAN; IRWIN CHAFETZ; GEORGE
P. KOO; WING T. CHAO; JAMES
PURCELL; BRADLEY H. STONE;
WILLIAM P. WEIDNER; AND LAS
VEGAS SANDS CORP.,

Respondents.

No. 62675

F l L  
sEP 0 4 2013

TRAClE K. LINDEMAN
R

¢;LE Q:WPREKE c§un'r
BV '

DEPUTY CLERK

 

ORDER DISMISSING APPEAL

Pursuant to the stipulation of the parties, this appeal is

hereby disrnissed. The parties shall bear their own costs and attorney

fees. NRAP 42(b).
It is so ORDERED.

cc: Hon. Susan Scann, District Judge

l Ara H. Shirinian, Settlement Judge

The Weiser Law Firrn, P.C./PA
Aldrich Law Firrn, Ltd.

Ryan & Maniskas, LLP

The Weiser Law Firrn, P.C./CA
The Shuman Law Firm

Sidley Austin`LLP

Morris Law Group

Eighth District Court Clerk

CLERK OF THE SUPREME COURT
TRACIE K. LINDEMAN

BY:;MM\A`| k H[l{l‘j!¢§

15 - 2c1/4